Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of Palomar Medical Technologies, Inc. (“Palomar”) for the fiscal year ended December 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Joseph P. Caruso, as Chief Executive Officer of Palomar, and Paul S. Weiner, as Chief Financial Officer of Palomar, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By:/s/ Joseph P. Caruso Name: Joseph P. Caruso Title: President, Chief Executive Officer, Director, and Chairman of the Board of Directors Date: March 12, 2012 By:/s/ Paul S. Weiner Name: Paul S. Weiner Title: Chief Financial Officer Date: March 12, 2012
